Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20160379255 A1-Rider et al (Hereinafter referred to as “Rider”), in view of Patent 10628660 B2-Adato et al (Hereinafter referred to as “Adato”) does not disclose, with respect to claim 1, sending instructions to an autonomous robot to travel to the target area before the project start date and time and send the video and the audio for a targeted portion of the target area; and processing filters that filters out background noise from the audio and that identifies irrelevant background images that are not associated with the target area from the video captured by the camera of the autonomous robot as claimed.  Rather, Rider discloses a method (Fig. 3), comprising: Via  a processor of a device performing ([0067], processor): receiving criteria that defines a project ([0011], wherein product offering is a product associated with the monitoring, which is interpreted as a criteria that defines a project or marketing campaign); configuring resources based on the criteria ([0011], where the shelves for product placement is interpreted as resources based on the criteria of the product offerings); capturing video within a target area from at least one of the resources during a project period based on in the criteria ([0015], wherein video information may be captured); analyzing the video for behaviors of objects within the target area([0015], wherein based on video analyses, a user that picks up a product from a shelf, frowns and then places product back on the shelf. These are examples of behaviors; deriving intentions of a first object type based on the behaviors([0015], wherein based on video analyses, a user that picks up a product from a shelf, frowns and then places product back on the shelf. These are examples of behaviors. The consumer placing the product back on the shelf is a derived intention that the consumer isn’t satisfied with the product and probably won’t buy the product; [0017], wherein detecting an initial interest in object; wherein may obtain marketing intelligence about the product such as peoples interest  (attracted to or put off)); and  storing the intentions in a data store associated with the project ([0016], wherein storing an association between the object that the user viewed (intentions and behaviors); [0017], wherein the information and inferences are stored). Similarly, Adato discloses obtaining a size and dimensions of a target area for the project; assembling a list of physical objects within the target area (column 21, lines 40-45 discloses updating a physical list of objects); configuring resources based on the criteria, the size of the target area, the dimensions of the target, and physical object sizes for each of the physical objects in the list (column 17, lines 25-40 discloses he product model may include a description of visual and contextual properties of the particular product (e.g., the shape, the size, the colors, the texture, the brand name, the price, the logo, text appearing on the particular product, the shelf associated with the particular product, adjacent products in a planogram, the location within the retail store, etc.). Furthermore, column 77, lines 5-30 discloses selecting products (configuring resources) based on characteristics of store shelf (target area), wherein characteristics are based on position, height, within the store. This is interpreted as a size and dimension);capturing video within a target area from at least one of the resources during a project period based on in the criteria (Column 33, lines 30-45, wherein the selected area maybe associated with distance d1 between first retail shelving and second retail shelving. Column 34, lines 45-55, wherein the length of each shelf maybe at least 50 cm, less than 200cm, or between 75-175 cm is interpreted as the size and dimension). In addition,  wherein sending instructions to a first resource that is an autonomous robot that instructs the autonomous robot to travel to the target area before a project start date and time (Fig 4c shows a robot traveling to a target area. Column 16, lines 55-67, wherein capturing device may be an autonomous robotic device; Column 26, lines 45-52, wherein aisle of retail store may be imaged by robotic devices; column 28, lines 18-40, wherein autonomous robot moves along floor of the retail store…server may instruct robot to scan or capture a particular area of interest before the opening hour (before project start date and time)) 
The same reasoning applies to claims 13 and 19 mutatis mutandis.  Accordingly, claims 1-6, 8-13, 15-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487